DETAILED ACTION
Pending Claims
Claims 2, 5-8, and 13-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election (without traverse) of Group I (claims 1, 2, 5-8, and 12-15) in the reply filed on March 1, 2022 has been acknowledged.  Claims 1 and 12 of this groups have been cancelled.  Furthermore, withdrawn claims 3, 4, and 9-11 have been cancelled.
Applicant’s election (without traverse) of species {A1 & B2} in the reply filed on March 1, 2022 has been acknowledged.  Withdrawn claim 1 has been cancelled.

Response to Arguments
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Tobita et al. (US 2004/0102597 A1) has been rendered moot by the cancellation of this claim.
The rejection of claims 2, 5-8, and 13-15 under 35 U.S.C. 103 as being unpatentable over Tobita et al. (US 2004/0102597 A1) has been overcome by amendment.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0284502 A1) has been rendered moot by the cancellation of this claim.
The rejection of claims 2, 5-8, and 13-15 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0284502 A1) has been overcome by amendment.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2016/0009947 A1) has been rendered moot by the cancellation of this claim.
The rejection of claims 2, 5-8, and 13-15 under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2016/0009947 A1) has been overcome by amendment.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2016/0009947 A1), Tobita et al. (US 2004/0102597 A1), and Park et al. (US 2013/0284502 A1) has been rendered moot by the cancellation of this claim.
The rejection of claims 2, 5-8, and 13-15 under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2016/0009947 A1), Tobita et al. (US 2004/0102597 A1), and Park et al. (US 2013/0284502 A1) has been overcome by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 5-8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchmeyer et al. (US Pat. No. 5,266,405).
Regarding claims 2, 5, 7, 8, and 13-15, Kirchmeyer et al. disclose: (2) a cured epoxy resin (column 2, line 47 through column 3, line 63: see “optionally having a superstructure”; Example 4 in column 10, lines 37-54: see “Sample 4”; Example 5 in column 10, line 56 through column 11, line 4: see “Sample 3”), which is a cured product of an epoxy compound that has a mesogenic structure (Example 4 in column 10, lines 41-42: “4-glycidyloxyphenyl-4-glycidyloxybenzoate”; Example 5 in column 10, lines 59-60: “4-glycidyloxyphenyl-4-glycidyloxybenzoate”) and a curing agent that has a molecular chain or a flexible backbone with a molecular weight of 100 or more (Example 4 in column 10, line 42: “3-aminophenyl-4-aminobenzoate”; Example 5 in column 10, line 60: “3-aminophenyl-3-aminobenzoate”), 
(5) wherein the curing agent has at least two functional groups and the molecular chain or the flexible backbone is disposed between the at least two functional groups (Example 4 in column 10, line 42: “3-aminophenyl-4-aminobenzoate”; Example 5 in column 10, line 60: “3-aminophenyl-3-aminobenzoate”);
(7) wherein the curing agent includes an amine compound (Example 4 in column 10, line 42: “3-aminophenyl-4-aminobenzoate”; Example 5 in column 10, line 60: “3-aminophenyl-3-aminobenzoate”);
(8) wherein the curing agent includes an aromatic amine compound (Example 4 in column 10, line 42: “3-aminophenyl-4-aminobenzoate”; Example 5 in column 10, line 60: “3-aminophenyl-3-aminobenzoate”);
(13) a molded article, comprising the cured epoxy resin (Example 4 in column 10, lines 37-54: see “Sample 4”; Example 5 in column 10, line 56 through column 11, line 4: see “Sample 3”);
(14) a composite material, comprising the cured epoxy resin and a reinforcing material (column 9, lines 11-12; see also column 9, lines 21-32; see also column 8, lines 52-55); (15) having at least one cured product-containing layer that comprises the cured epoxy resin, and at least one reinforcing material-containing layer that comprises the reinforcing material (column 9, lines 11-12; see also column 9, lines 21-32; see also column 8, lines 52-55).
Note: Example 4 (see “Sample 4”) and Example 5 (see “Sample 3”) are formulated with 3-aminophenyl-4-aminobenzoate and 3-aminophenyl-3-aminobenzoate as the curing agent:

    PNG
    media_image1.png
    181
    641
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    179
    642
    media_image2.png
    Greyscale

where the “molecular chain” is represented by:

    PNG
    media_image3.png
    150
    386
    media_image3.png
    Greyscale
,
which has a molecular weight greater than 100.
Kirchmeyer et al. fail to explicitly disclose: (2) a cured epoxy resin not having a smectic structure and having a total light transmittance of higher than 60%.  Rather Sample 4 (of Example 4) and Sample 3 (of Example 5) are described as transparent.  In light of this, the skilled artisan would have expected this transparent material to obviously embrace a total light transmittance higher than 60%.  Furthermore, Kirchmeyer et al. state that the transparent nature of these materials indicates the absence of the optional “superstructure”.  In light of this, the skilled artisan would have expected this absence of “superstructure” to obviously embrace the absence of a smectic structure (see also paragraph 0113 of the instant specification and paragraphs 0156-0157 of the pre-publication).
Therefore, the skilled artisan would have expected Sample 4 (of Example 4) and Sample 3 (of Example 5) of Kirchmeyer et al. to obviously satisfy the instantly claimed cured material (not having a smectic structure and having a total light transmittance of higher than 60%) because: (a) Sample 4 (of Example 4) and Sample 3 (of Example 5) of Kirchmeyer et al. are described as transparent; (b) the skilled artisan would have expected this transparent material to obviously embrace a total light transmittance higher than 60%; (c) Kirchmeyer et al. state that the transparent nature of these materials indicates the absence of the optional “superstructure”; and (d) the skilled artisan would have expected this absence of “superstructure” to obviously embrace the absence of a smectic structure.
Regarding claim 6, the teachings of Kirchmeyer et al. are as set forth above and incorporated herein.  Sample 4 (of Example 4) and Sample 3 (of Example 5) of Kirchmeyer et al. fail to satisfy: (6) wherein the molecular chain or the flexible backbone includes at least one selected from the group consisting of an alkylene group, an alkyleneoxy group and a siloxane bond.  Turning to the general teachings of Kirchmeyer et al., they contemplate the use of additional amine structures (see column 3, lines 14-35), including those having alkylene groups in the molecular chain between amine groups (see column 3, lines 1-13 & 30-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the exemplary embodiments of Kirchmeyer et al. with the instantly claimed curing agent (wherein the molecular chain or the flexible backbone includes at least one selected from the group consisting of an alkylene group, an alkyleneoxy group and a siloxane bond) because: (a) the general teachings of Kirchmeyer et al. contemplate the use of additional amine structures (other than those in the exemplary embodiment); and (b) the additional amine structures of Kirchmeyer et al. include those having alkylene groups in the molecular chain between amine groups.

Response to Arguments
Applicant’s arguments with respect to the pending claims (see pages 5-6 of the response filed August 3, 2020) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
October 6, 2022